OFFICE     OF    THE    ATTORNEY     GENERAL        OF    TEXAS
                                                 AUSTIN




anorablo P. 0. dtanrord
County Irttornrp,Yoakua County
Plaln8, Toxa,

Dew           Sir:




                        \*a   arm    in   mceip                     r    of a(ayp, 1944,
in whloh you request                  an oginl                           or not 1t mcila
               0r Art1
be in tlolatloll                                                        oa’8 ianotatd
Penal Cob, Sor a lady                                                   cbool whose bmther-
M-law            18 trustee OS 8

                                                                  reeented 18 whether
the per8on mention                                                e tru8toe within the
8ecowl degree by ef                                       the third drgree by oonsen-
guialty.



                                                                              Enolos8d herewith

                                             fOr0, Our OpiniOn that th8 OI8plOlp8IIt
                                                                                   Of
                                             lo 8ohool Who80 brother-ln-law i8 trustee
                                            ~o*d~htlon   of ~~rtlole8438 and 458,

                                                                        YOiW8VeZ7      truly




,rZi;6 :ti’